Citation Nr: 1142650	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  10-06 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for an anxiety disorder, not otherwise specified, claimed as panic disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel



INTRODUCTION

The Veteran had active service from February 2002 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009-issued rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, granted the Veteran's claim for entitlement to service connection for an anxiety disorder (claimed as a panic disorder) and assigned a 10 percent disability rating, effective January 11, 2008.

In an August 2011 rating decision, the RO increased the disability rating for the service-connected anxiety disorder to 30 percent, effective January 11, 2008.  Inasmuch as a higher evaluation is potentially available and as the rating was already in appellate status, the Board will consider entitlement to a higher initial rating for an anxiety disorder for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This case was previously before the Board in June 2011, at which time it denied a claim for service connection for a right ankle disorder and remanded the issue currently on appeal for further evidentiary development.  It has returned to the Board and is again ready for appellate action.


FINDINGS OF FACT

1.  The Veteran's service-connected anxiety disorder is manifested by 
such symptoms as panic attacks, chronic sleep impairment, preoccupation with counting and worries, which cause him to experience occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, with Global Assessment of Functioning (GAF) scores of 64 and 70. 

2.  The Veteran's anxiety disorder is not manifested by flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation; or difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for a service-connected anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-14, 4.130, Diagnostic Code 9413 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in September 2008.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board also notes that the claim at issue stems from an initial rating assignment.  In this regard, the U.S. Court of Appeals for Veterans Claims (Court) has held that an appellant's filing of a notice of disagreement (NOD) regarding an initial disability rating or effective date, such as the case here, does not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court has determined that to hold that 38 U.S.C.A. § 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess at 491, 493, 500-501.

The Court then clarified its holding in Dingess, indicating that the holding was limited to situations where service connection was granted and the disability rating and effective date were assigned prior to the November 9, 2000 enactment of the VCAA.  If, as here, this did not occur until after that date, the Veteran is entitled to pre-decisional notice concerning all elements of his claim, including the downstream disability rating and effective date elements.  Moreover, if he did not receive this notice, for whatever reason, it is VA's obligation to explain why the lack of notice is not prejudicial - i.e., harmless - error.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  The Court added that its decision was consistent with its prior decisions in Dingess, Dunlap, and Sanders, supra.  In this regard, the Court emphasized its holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once an NOD has been filed, only the notice requirements for rating decisions and statements of the case (SOCs) described within 38 U.S.C.A. §§ 5104 and 7105 control as to further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements ...."  Id. 

In any event, the Veteran does not contend, nor does the evidence show, any notification deficiencies or that any notification deficiencies, either with respect to timing or content, have resulted in prejudice.  Specifically, the RO correctly issued the September 2008 VCAA notice letter prior to the February 2009-issued determination on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. At 120.  The Veteran also has been provided a VA examination in connection with his claim.  Thus, any presumption of prejudice has been rebutted.  For this reason, no further development is required regarding the duty to notify.  In any event, the Veteran has never alleged how any timing or content error prevented him from meaningfully participating in the adjudication of him claim.  As such, the Veteran has not established prejudicial error in the timing or content of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and VA treatment records.  Further, the VA has provided the Veteran with VA examinations in connection with his claim.  There is no indication that any additional evidence remains outstanding.  The duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its June 2011 remand.  Specifically, the RO was instructed to request the Veteran to identify all health care providers who have treated him for his service-connected psychiatric disorder, and to provide the Veteran with a VA psychiatric examination to determine the current nature, extent, and severity of his service-connected psychiatric disorder.  The Board finds that the RO has complied with these instructions to the extent possible.  In June 2011, the RO sent the Veteran a request to identify the health care providers who have treated him for his psychiatric disorder; however, the Veteran failed to respond to this request.  He was provided a VA psychiatric examination in July 2011.  The Board finds the July 2011 VA examination report to substantially comply with the Board's June 2011 remand directives as it considered and responded to the Board's queries in its remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

For claims involving an initial rating assignment, as the case here, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (here, January 11, 2008) until the present.  This could result in "staged ratings" based upon the facts found during the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of the Veteran's award when his disabilities have been more severe than at others.  See again Fenderson, 12 Vet. App. at 125-26. 

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by the Rating Schedule, a 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A higher rating of 50 percent under the general rating formula for mental disorders is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

An even higher 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as", followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating the evidence, the Board also has noted various GAF scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning of the individual is.  For instance, a score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

In this case, the Veteran's service-connected anxiety disorder is rated as 30 percent disabling under Diagnostic Code 9413, anxiety disorder, not otherwise specified.  38 C.F.R. § 4.130.  

A review of the evidence of record reveals treatment for a psychiatric disorder in service.  Post-service, in November 2008, the Veteran was provided a VA psychiatric examination.  The Veteran was not receiving psychiatric treatment at the time of the examination.  He reported having good relationships with his parents and siblings.  He also reported having a girlfriend, with whom he went out to bars.  He also worked out and played basketball.  Examination revealed that he was clean, neatly groomed, and casually dressed.  His psychomotor activity was unremarkable.  His speech was spontaneous, coherent, and clear.  His affect was appropriate and his mood was anxious.  His attention was intact, and he was oriented to person, time, and place.  He had unremarkable thought process, and was preoccupied with one or two topics.  He had no delusions or hallucinations.  He understood the outcome of behavior and understood that he had a problem.  There was no inappropriate behavior and no obsessive/ritualistic behavior.  The Veteran reported having panic attacks twice a month, with each attack lasting a few minutes.  He did breathing exercises to lessen or stop the panic attacks.  The panic attacks always occurred at night and only when he slept alone.  The Veteran reported no suicidal or homicidal ideation, had good impulse control, and had no episodes of violence.  He was unemployed, but the unemployment was not due to his psychiatric disorder.  He was diagnosed with anxiety disorder, not otherwise specified.  His GAF score was 70.

A November 2008 VA treatment record indicated that the Veteran was not depressed.  Another November 2008 VA treatment record also indicated appropriate mood and affect.  

The Veteran was provided another VA psychiatric examination in July 2011.  At the time of the examination, the Veteran was attending school and unemployed.  He lived with his girlfriend, and reported a good relationship with her.  He reported having friends from high school with whom he associated occasionally.  He enjoyed sports.  He reported no history of suicide attempts and no history of violence.  He rated his current emotional and social functioning as good.  At the time of the examination, he was not receiving any psychiatric treatment.  Examination revealed that he was clean, neatly groomed, and appropriately and casually dressed.  His psychomotor activity was unremarkable.  His speech was coherent and spontaneous.  His affect was normal and his mood was good.  His attention was disturbed in that he was easily distracted.  He was oriented to person, place, and time.  His thought process was unremarkable, but he had thought obsessions.  There were no delusions or hallucinations.  He understood the outcome of his behavior and understood that he had a problem.  He reported having a hard time sleeping by himself.  The Veteran did not exhibit inappropriate behavior, though he did exhibit obsessive/ritualistic behavior in that he had to count.  He also reported panic attacks when he slept alone, which were triggered by worries that something bad would happen to him.  The Veteran reported no suicidal or homicidal thoughts.  His impulse control was good.  He reported no episodes of violence.  His remote memory and immediate memory were mildly impaired and affected by worry and preoccupation, but his recent memory was normal.  He was diagnosed with anxiety disorder, not otherwise specified.  His GAF score was 64.  The examiner indicated that the Veteran's chronic anxiety mildly to moderately impacted his educational and occupational functioning by decreasing his ability to stay focused and to stay on task and by requiring him to take longer to complete his school work.  The Veteran's anxiety also mildly impacted his moods by triggering irritability.  The examiner indicated that the Veteran's anxiety disorder resulted in deficiencies in thinking, which was moderately impacted by his worry and distractibility; in family relations, which was impacted by the Veteran's preoccupation with counting; in working, which was impacted by his worry and preoccupation; in mood; and in school, in that his educational efficiency was affected.  

Based on the evidence of record, the Veteran's service-connected anxiety disorder does not warrant a higher 50-percent disability rating.  Specifically, treatment notes and VA examinations show that the Veteran was oriented, and coherent.  He also had no delusions or hallucinations, or suicidal or homicidal ideation or intent.  Further, he had good grooming and hygiene, managed his own personal finances, and was independent in all activities of daily living.  He also had appropriate affect and mood.  His thought process was unremarkable.  He understood the outcome of his behavior and understood that he had a problem.  He also exhibited no inappropriate behavior and had good impulse control.  The Veteran also reported attending school.  

While the Veteran was deemed to be easily distracted, exhibited some ritualistic behavior through his preoccupation with counting, experienced panic attacks, and showed mild impairment in his remote and immediate memory, there was no indication that the Veteran exhibited flattened affect; circumstantial, circumlocutory, or stereotyped speech.  There also was no indication that the Veteran had difficulty understanding complex commands or that his mild memory impairment caused him to be able to retain only highly learned material or to forget to complete tasks.  As already mentioned, the Veteran was attending school at the time of the examination, which would require him to be able to learn new material on a regular basis and to remember to complete assignments.  It was indicated that the Veteran's anxiety affected only his educational efficiency.  The Veteran also showed no signs of impaired abstract thinking or judgment.  Furthermore, there was no indication that the Veteran had difficulty establishing and maintaining effective work and social relationships, as he maintained friendships from high school and had a good relationship with his girlfriend.  Additionally, the Veteran's most recent GAF score of 64 represents only "...mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning, (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  DSM-IV at 46-47.  

As such, the Board finds that the symptoms due to the Veteran's service-connected anxiety disorder do not meet the criteria for a 50-percent disability rating under the current General Rating Formula for Mental Disorders.  There is no evidence that the Veteran's service-connected anxiety disorder is manifested by occupational and social impairment with reduced reliability and productivity due to a flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment or abstract thought or disturbances of motivation; or difficulty in establishing and maintaining effective work and social relationships.  

The Board also has considered rating the Veteran's service-connected anxiety disorder under other diagnostic codes in order to provide him with the most beneficial disability rating; however, the diagnostic codes that relate to mental illnesses are all rated according to the criteria of the General Rating Formula for Mental Disorders, and it has already been determined that the Veteran's service-connected anxiety disorder does not warrant a higher disability rating under this formula.  38 C.F.R. § 4.130.

Finally, The Board notes that the 30 percent rating it has continued for the Veteran's anxiety disorder is effective for the entire appellate period.  Because there has been no occasion during the appellate period in which the Veteran's disability has been more severe than 30 percent, as demonstrated by the Veteran's treatment records and examination results, there is no basis on which to stage his rating for his disability on appeal.  Fenderson, 12 Vet. App. at 125-26.

Further, although it is possible to assign an extra-schedular evaluation, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether it is warranted.  In this case, there is no evidence of any hospitalization associated with the disability in question.  In addition, although the Board acknowledges that Veteran's disability has some impact on his employment, it finds no evidence that the Veteran's disability markedly interferes with his ability to work above and beyond that contemplated by his separate schedular ratings.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  





ORDER

An initial disability rating in excess of 30 percent for an anxiety disorder, not otherwise specified, is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


